In an action to recover damages for personal injuries and property damage arising out of a collision between a bus owned by defendant and an automobile operated by plaintiff Janeczko and owned by plaintiff Sankowsky, defendant appeals from a judgment in favor of plaintiffs entered on a jury verdict in their favor in the sums of $50,000 and $535 respectively. Judgment, insofar as it is in favor of respondent Sankowsky, unanimously affirmed, without costs. No opinion. Judgment, insofar as it is in favor of respondent Janeczko, reversed on the facts, the actions severed, and a new trial granted, with costs to appellant to abide the event, unless within ten days after the entry of the order hereon said respondent stipulate to reduce the amount of the verdict to $35,000, in which event the judgment, as so reduced, is unanimously affirmed, without costs. In our opinion, as to respondent Janeczko the verdict was excessive. Lewis, P. J., Carswell, Johnston, Adel and Wenzel, JJ., concur.